UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1043



JOSEPH R. FRAZER; WAYNE K. TAYLOR,

                                            Plaintiffs - Appellees,


          versus


A. CORWIN TAYLOR,

                                              Defendant - Appellant,


          and

D.T.T. INCORPORATED; VINCENT R. SMITH, SR.,

                                                           Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-03-986-3)


Submitted: May 13, 2004                         Decided:   May 18, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


A. Corwin Taylor, Appellant Pro Se. Nathaniel Macon Collier, III,
Colonial Heights, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            A. Corwin Taylor seeks to appeal the district court’s

orders remanding the civil action against him to state court for

lack of federal jurisdiction and denying his subsequent motion to

vacate the remand order.       The district court’s remand order is not

reviewable.      See 28 U.S.C. § 1447(d) (2000).               Accordingly, we

dismiss the appeal for lack of jurisdiction.               We deny Taylor’s

motions    to   proceed   in   forma    pauperis   and   for   appointment   of

counsel.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     DISMISSED




                                       - 3 -